[Cite as State v. Hunter, 2022-Ohio-2377.]


                                      COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellee                    Hon. W. Scott Gwin, J.
                                               Hon. William B. Hoffman, J.
 -vs-
                                               Case No. CT2020-0042
 TEDDIE HUNTER

          Defendant-Appellant                  OPINION




 CHARACTER OF PROCEEDINGS:                     Appeal from the Muskingum County
                                               Court of Common Pleas, Case No.
                                               CR2020-0089


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       July 8, 2022


 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 RONALD L. WELCH                               CHRIS BRIGDON
 Prosecuting Attorney                          8138 Somerset Road
 Muskingum County, Ohio                        Thornville, Ohio 43076

 TAYLOR P. BENNINGTON
 Assistant Prosecuting Attorney
 Muskingum County, Ohio
 27 North Fifth Street
 P.O. Box 189
 Zanesville, Ohio 43701-0189
Muskingum County, Case No. CT2020-0042                                                   2


Hoffman, J.
         {¶1}   This case comes before this Court from the judgment entered by the Ohio

Supreme Court on April 27, 2022, remanding this case for this Court to consider whether

the challenged provisions of the Reagan Tokes Law are constitutional. Defendant-

appellant is Teddie Hunter. Appellee is the state of Ohio.

                            STATEMENT OF THE FACTS AND CASE

         {¶2}   On February 2, 2020, Muskingum County Sheriff's deputies were

dispatched to 16 Gaslight Lane in Zanesville, Ohio. Upon arriving at the residence,

Charles Perry and Laura Kronbitter, who resided at the home with their infant son,

reported a naked man attempted to force himself into their home. Perry and Kronbitter

told police the naked man said he was afraid because someone was trying to kill him.

Perry stated the man tried to force his way into the home with a PVC pipe, and tried to hit

Perry with the pipe by using the pipe as a spear. The man forced his foot inside the

residence, preventing Perry from closing the door. While Kronbitter called the police,

Perry managed to force the man outside.

         {¶3}   Police located a naked man, later identified as Appellant, at 15 Gaslight

Lane. Appellant admitted to using methamphetamine, and methamphetamine was found

in his system.

         {¶4}   Appellant was charged with one count of aggravated burglary with a repeat

violent offender specification. Pursuant to a negotiated plea, the State amended the

charge to one count of burglary, in exchange for Appellant's plea of guilty to the charge.

Following a presentence investigation, Appellant was sentenced to eight to twelve years

incarceration. Appellant appealed the judgment of conviction and sentence, assigning as

error:
Muskingum County, Case No. CT2020-0042                                                   3


              I. AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED

       CODE'S SENTENCES FOR FIRST AND SECOND DEGREE QUALIFYING

       FELONIES VIOLATES THE CONSTITUTIONS OF THE UNITED STATES

       AND THE STATE OF OHIO.

              II. TEDDIE HUNTER RECEIVED INEFFECTIVE ASSISTANCE OF

       COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE

       UNITED STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE

       OHIO CONSTITUTION.

              III. THE TRIAL COURT ERRED WHEN IT SENTENCED HUNTER

       TO A MAXIMUM TERM OF INCARCERATION, IN VIOLATION OF HIS

       RIGHTS TO DUE PROCESS, GUARANTEED BY SECTION 10, ARTICLE

       I OF THE OHIO CONSTITUTION, AND THE FIFTH AND FOURTEENTH

       AMENDMENTS TO THE OHIO CONSTITUTION.

              IV. THE TRIAL COURT ERRED BY ORDERING HUNTER TO PAY

       COURT COSTS.



       {¶5}   This Court found the issue of the constitutionality of the Reagan Tokes Law

to be not yet ripe for review, and overruled Appellant’s remaining assignments of error.

State v. Hunter, 5th Dist. Muskingum No. CT2020-0042, 2021-Ohio-1424. This case

came before the Ohio Supreme Court. The Ohio Supreme Court reversed this Court's

decision finding the issue of constitutionality not ripe for review, and remanded to this

Court with instructions to issue a ruling on the constitutionality of the Reagan Tokes Law.

In re Cases Held for the Decision in State v. Maddox, 2022-Ohio-1352.
Muskingum County, Case No. CT2020-0042                                                        4


                                                   I.

       {¶6}   In his first assignment of error, Appellant challenges the presumptive

release feature of R.C. 2967.271, arguing it violates his constitutional rights to trial by jury

and due process of law, and further violates the constitutional requirement of separation

of powers.

       {¶7}   For the reasons stated in the dissenting opinion of The Honorable W. Scott

Gwin in State v. Wolfe, 5th Dist. Licking No. 2020CA00021, 2020-Ohio-5501, 2020 WL

7054428, we find the Reagan Tokes Law does not violate Appellant's constitutional rights

to trial by jury and due process of law, and does not violate the constitutional requirement

of separation of powers. We hereby adopt the dissenting opinion in Wolfe as the opinion

of this Court. In so holding, we also note the sentencing law has been found constitutional

by the Second, Third, and Twelfth Districts, and also by the Eighth District sitting en banc.

See, e.g., State v. Ferguson, 2nd Dist. Montgomery No. 28644, 2020-Ohio-4153, 2020

WL 4919694; State v. Hacker, 3rd Dist., 2020-Ohio-5048, 161 N.E.3d 112; State v.

Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837, 2020 WL 4279793; State

v. Delvallie, 8th Dist., 2022-Ohio-470, 185 N.E.3d 536.

       {¶8}   The first assignment of error is overruled.

                                                   II.

       {¶9}   In his second assignment of error, Appellant argues his trial counsel was

ineffective by failing to raise the constitutionality of R.C. 2967.271 in the trial court.

       {¶10} A properly licensed attorney is presumed competent. State v. Hamblin, 37

Ohio St.3d 153, 524 N.E.2d 476 (1988). Therefore, in order to prevail on a claim of

ineffective assistance of counsel, Appellant must show counsel's performance fell below
Muskingum County, Case No. CT2020-0042                                                     5


an objective standard of reasonable representation and but for counsel's error, the result

of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668,

104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d

373 (1989). In other words, Appellant must show counsel's conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied upon as having

produced a just result. Id.

       {¶11} Because we have found R.C. 2967.271 to be constitutional, Appellant has

not demonstrated prejudice from counsel's failure to raise the claim in the trial court.

       {¶12} The second assignment of error is overruled.

       {¶13} The judgment of the Muskingum County Common Pleas Court is affirmed.



By: Hoffman, J.
Baldwin, P.J. and
Gwin, J. concur